Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. U.S. Patent Publication No. 2020/0104563 (hereinafter Ryu) in view of Higuchi U.S. Patent Publication No. 2003/0063783 (hereinafter Higuchi) and further in view of Chen et al. U.S. Patent Publication No. 2014/0049700 (hereinafter Chen).
a fingerprint identification apparatus ([0050], figure 4, figure 8) for detecting a fingerprint image of a finger [0050], comprising: a display, configured to emit light (Figure 8, display 11b) and having a fingerprint imaging area (Figure 8, top surface of 102); an optical sensor (Figure 8, PD); and a control device (Figures 1-3, elements 12-15, DP and RP), wherein the control device drives a region of the display at the periphery of the fingerprint imaging area (Figures 1 and 8 and [0152], light_8) to emit light to the finger when the finger touches the fingerprint imaging area [0152], and the optical sensor is configured to receive light reflected from the finger touching the fingerprint imaging area to determine the fingerprint image of the finger (Figure 8 and [0152]), the region of the display at the periphery of the fingerprint imaging area is surrounding the fingerprint imaging area (Figure 8, ELD and PD when observed from top surface 102), and the display comprises a cover configured to cover the region of the display and the fingerprint imaging area (Figure 8, 102 cover ELD and PD). 
Ryu does not appear to specifically disclose a ring region surrounding the fingerprint imaging area.
However, in a related field of endeavor, Higuchi teaches a fingerprint input device (abstract) and further teaches a ring region surrounding the fingerprint imaging area (Figure 25a-b, light-emission module 19 and image sensor 5 (see also figures 12a-b, light emission chip 24)).

Ryu does not appear to specifically disclose the display comprises a plurality of pixels, and the pixels and the optical sensor are disposed between the filter layer and the control device. 
However, in a related field of endeavor, Chen teaches an optical touch display (abstract) and further teaches the display comprises a plurality of pixels (Figure 1, display 140), and the pixels and the optical sensor (Figure 1, 140 and 130) are disposed between the filter layer and the control device (Figure 1 between 120 and 110).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed to provide pixels and optical sensor between filter and control device as taught by Chen with the benefit that compare to conventional color filter, the areas of the light-detecting elements the color filter of the invention are unnecessary to be enlarged, therefore the light transmittance of the optical touch display device can be improved. Moreover, the light-detecting elements of the color filter of the invention can be disposed to uniformly correspond to the photoresists with different color, so that the color saturation of the optical touch display device of the invention can be increased as suggested by Chen in [0019].

Consider claim 2, Ryu, Higuchi and Chen teach all the limitations of claim 1. In addition, Ryu teaches the display comprises a plurality of pixels, and each of the pixels comprises a red subpixel (Figure 8, DP_R), when the finger touches the fingerprint imaging area [0152], the control device drives the red subpixels at the region of the display at the periphery of the fingerprint imaging area to emit red light to the finger (Figure 8 and [0152], visible red light DP_R).

Consider claim 3, Ryu, Higuchi and Chen teach all the limitations of claim 1. In addition, Ryu teaches the control device is a thin film transistor circuitry disposed in the display (Figure 2 and [0080], DT).

Consider claim 4, Ryu, Higuchi and Chen teach all the limitations of claim 1. In addition, Ryu teaches the optical sensor comprises a plurality of photosensors (Figure 8, PD).

Consider claim 5, Ryu, Higuchi and Chen teach all the limitations of claim 1. In addition, Ryu teaches the optical sensor is disposed in the display (Figure 8, display 11b and PD).

Consider claim 6, Ryu, Higuchi and Chen teach all the limitations of claim 1. In addition, Ryu teaches the optical sensor is disposed under the display (Figure 8, luminance unit 120 and PD).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Chen).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621